Title: To James Madison from John Syng Dorsey, 10 March 1808
From: Dorsey, John Syng
To: Madison, James



Dr. Sir
Senate Chamber Lancaster March 10th. 1808.

Believing it may be well to inform the President of the United States of the proceedings and animadversions of the Legislature of this State on the Subject of the United States road from Cumberland to the Ohio, I ask the favor of your medium
The extraordinary Resolution of Mr. Espy in the HR which you may have seen, and its unexpected Support was in the course of discussion finally brought to a temperate statement, "that it was essential to the interests of this Commonwealth" that the "Road should pass by a certain variant rout.
When the Subject was brought before Senate the indecorousness of addressing the President of the United States on an occasion where a recent law of our own had given him unlimited authority and of course placed any controul out of the reach of State interference was urged, the general principle of minor (not to say minute) inconvenience yielding to the general good appeared also to have weight and finally obtained, and the Resolution negatived, next morning however a reconsideration was moved and lost, so that I trust there will be no farther difficulty
I promised Mr. Moore, one of the Commissioners, this information, but not exactly recollecting his address, must count on your goodness.
Our excellent friend Mr. Thomas Leiper was here a few days at the Convention for forming a ticket for President and Vice president of the United States and Governor of the State.  I mentioned that I should have occasion to write you -- he requested his usual remembrance and that of Mrs. Leiper to Mrs. Madison also to Mr. Duval
In a few days the Report of a Committee of Senate to which is annexed a Bill on the Subject of Weights and Measures, will be printed which if approved may lead to some adoption of the UStates.  I shall therefore as first named of the Committee forward you Copy.  with perfect Respect and esteem

J: Dorsey

